UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-190265 MASCOTA RESOURCES CORP. (Exact name of registrant as specified in its charter) Nevada 36-4752858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 29409 232nd Ave. SE Black Diamond, WA 98010 (Address of principal executive offices) Registrant’s telephone number: (206) 818-4799 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes xNo o Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x 1 Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do note check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As of July 22, 2016, the Company had 3,890,750 shares of its common stock, par value $0.001, issued and outstanding. 2 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Mine Safety Disclosures 5 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 21 Item 9A. Controls and Procedures 21 Item 9B. Other Information 21 PART III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accountant Fees and Services 27 PART IV Item 15. Exhibits, Financial Statement Schedules 28 3 Table of Contents PART I ITEM 1. BUSINESS We are an exploration stage mineral company. On May 3, 2013, our consulting geologist acquired a 100% legal and beneficial ownership interest in the MC00000266 mining claim (hereafter the “Claim”) which held in trust for us.The Claim was located in the Northeast Athabasca Basin, in the Province of Saskatchewan, Canada.It was located on provincial lands administered by the Province of Saskatchewan.The legal and ownership rights on the claim were limited to the exploration and extraction of mineral deposits subject to applicable regulations.The Claim totaled roughly 2,014 acres or 3.15 square miles in size and was located approximately 25 miles north of the community of Points North, Saskatchewan. The Claim comprised an irregular shaped block approximately 3 miles long and one mile wide located approximately 6 miles east of a significant uranium occurrence known as Laroque Lake.Historic exploration work showed that the Claim was located within an area that has potential for uranium mineralization. Exploration of our Claim was required before a determination as to its viability could be made. We intended to conduct the first phase of our exploration program commencing in the late fall of 2014.Upon the completion of the first phase and any additional exploration phase, we intended to request that our geological consultant review the results of each exploration program and report back to us with recommendations, if any, with regard to further exploration programs.Each exploration phase of our exploration program would be dependent upon a number of factors such as our geological consultant’s recommendations and our available funds.We planned to have our consulting geologist, Carl von Einsiedel, and his firm, Ram Explorations Ltd., perform Phase I of our exploration program.Ram Explorations was in the business of doing geological explorations and had capable staff on-board, or available through sub-contracting. Our consulting geologist had recommended that Phase I of exploration work on our Claim should consist of prospecting to determine if samples of the Athabasca sandstone exposed on the ground within our mineral claim area, exhibited alterations typical of those associated with known uranium deposits in the Athabasca Basin.The total estimated cost of the proposed Phase I program was $15,000.The initial prospecting would collect and assay "grab samples."This was a process whereby the prospector (in our case Carl von Einsiedel, P Geol and owner of Ram Explorations Ltd.) would reconnoiter the property, making maps of areas of interest taking samples and recording each sample on his sketched map.He would chip away at sandstone outcroppings with his geological hand pick and visually analyze samples through a magnifying eyepiece looking for alterations in the sandstone typical of those associated with known uranium deposits in the Athabasca Basin.This type of alteration is known as the “Illite” alteration.He would take the best 50 or so samples and send them to an assay laboratory for geochemical analysis to determine the extent of Illite alteration, if any, in each of the samples.In the event that our geological consultant recommended a further exploration program and if approved by our management, we would embark upon a Phase II mineral exploration program.The estimated cost of this Phase II exploration program was $140,000. We had no proven, possible or implied reserves on our mineral Claim.Depending upon the outcome of our mineral exploration programs, an economic feasibility study would be undertaken to determine proven, possible and implied reserves prior to making any production decisions.We could expend many millions of dollars on exploration activities prior to determining if a feasibility study was warranted or not. Our Claim remained in good standing until May 2015. The expenditure of $15,000 on that program would have extended the good standing date by one year. The minimum amount of exploration expenditure required to keep the Claim in good standing was either the payment of $15,000 annually to the Province of Saskatchewan for the first eight years or incurring at least $15,000 of exploration work on our Claim each year for the first eight years. Amounts expended over $15,000 per year in the first eight years would count as a credit for expenditures required in subsequent years. We were unable to raise the necessary annual funding of $15,000 to keep the mineral Claim in good standing and inMay 2015, the Company forfeited its legal and beneficial ownership interest in the MC00000266 mining Claim, which was held in trust for the Company, for non-payment. As of the date of filing this Form 10K, the Company no longer holds a beneficial interest in the Claim. The Company’s business plan is to proceed with the acquisition and exploration of feasible mineral claims to determine whether there are commercially exploitable reserves of gold, silver and uranium. Our geological consulting firm is well experienced in the mineral exploration business and will provide us with the expected costs of exploration to determine the commercial viability of the prospect. Competition The mineral exploration industry, in general, is intensely competitive and even if commercial quantities of reserves are discovered, a ready market may not exist for the sale of the reserves. 4 Table of Contents Most companies operating in this industry are more established and have greater resources to engage in the production of mineral claims. Our operations are not yet well-established and our resources at the present time are limited. We may exhaust all of our resources and be unable to complete full exploration of any Mineral Claim. There is also significant competition to retain qualified personnel to assist in conducting mineral exploration activities. If a commercially viable deposit is found to exist and we are unable to retain additional qualified personnel, we may be unable to enter into production and achieve profitable operations. These factors set forth above could inhibit our ability to compete with other companies in the industry and enter into production of the mineral claim if a commercial viable deposit is found to exist. Numerous factors beyond our control may affect the marketability of any substances discovered. These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in our not receiving an adequate return on invested capital. Employees We have no employees as of the date of this prospectus other than Dale Rasmussen who serves as the Company’s President, CEO and CFO, and Mark Rodenbeck who serves as the Company’s Secretary.Our Officers receive no compensation for their services to the Company. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Subsidiaries On November 10, 2011, we incorporated a wholly-owned subsidiary, MRC Exploration LLC, in the State of Nevada for the purpose of conducting our planned mineral exploration. Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. ITEM 1A. RISK FACTORS As a “smaller reporting company” we are not required to provide information required by this item. ITEM 2. PROPERTIES We do not own any real estate or other properties. ITEM 3. LEGAL PROCEEDINGS We are not a party to any pending legal proceeding.We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 5 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted under the symbol “MACR” on the OTC Pink tier operated by OTC Markets Group, Inc. The following tables set forth the range of high and low prices for our common stock for the each of the periods indicated as reported by OTC Markets Group, Inc. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending November 30, 2014 Quarter Ended High $ Low $ November 30, 2014 August 31, 2014 May 31, 2014 February 28, 2014 N/A N/A To date, an active trading market for our securities has not developed. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of July 22, 2016, we had 3,890,750 shares of our common stock issued and outstanding, held by thirty-two (32) shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 6 Table of Contents 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. ITEM 6. SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Plan of Operation The Company’s business plan is to proceed with the acquisition and exploration of feasible mineral claims to determine whether there are commercially exploitable reserves of gold, silver and uranium.Our geological consulting firm is well experienced in the mineral exploration business and will provide us with the expected costs of exploration to determine the commercial viability of the prospect. Once we identify and purchase a mineral claim, our geological consulting firm can either provide all of the geological services which we will require or sub-contract out these services to others. Results of Operations We are currently in the exploration stage of our business and have generated no revenue to date. For the fiscal year ended November 30, 2014, we incurred operating expenses of $35,491 and a net loss of $(36,902), compared to $45,595 and $(48,953) for the fiscal year ended November 30, 2013. Our expenses consisted of accounting and audit fees of $19,113, legal fees of $10,252, other general and administrative expenses of $6,126, mineral property acquisition costs of $0, and interest expense of $1,411.In comparison, for the fiscal year ended November 30, 2013, our expenses consisted of accounting and audit fees of $17,578, legal fees of $8,200, general and administrative expenses of $9,817, mineral property acquisition costs of $10,000, and interest expense of $3,358. We expect that our expenses and our net losses will continue to increase as we continue with our business plan. Liquidity and Capital Resources As of November 30, 2014, we had total current assets of $0 and current liabilities of $32,163. Accordingly, we had working capital deficit of $(32,163) as of November 30, 2014. In support of the Company’s efforts and cash requirements, it has relied on advances from related parties until such time that the Company can support its operations or attains adequate financing through sales of its equity or traditional debt financing.There is no formal written commitment for continued support by shareholders or officer and directors.The advances are considered temporary in nature and have not been formalized by a promissory note. The Company’s sole officers and directors, Dale Rasmussen and Mark Rodenbeck, have loaned the Company the following amounts: 7 Table of Contents Date Amount March 19, 2014 $ June 24, 2014 August 29, 2014 November 30, 2014 24 April 2015 September 2015 January 2016 Total $ The amounts are unsecured, bear 6% interest per annum, and are due on demand.Accrued interest and interest expense totaled $604 as of and for the year ended November 30, 2014. Off Balance Sheet Arrangements As of November 30, 2014, there were no off balance sheet arrangements. Going Concern We have yet to achieve profitable operations, have accumulated losses of $116,595 since our inception and expect to incur further losses in the development of our business, all of which casts substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing from shareholders or other sources to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that we will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available or on acceptable terms, if at all. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain.At this time, management does not believe that any of our accounting policies fit this definition. Recently Issued Accounting Pronouncements The Company has reviewed issued accounting pronouncements and plans to adopt those that are applicable to it. The Company does not expect the adoption of any other pronouncements to have an impact on its results of operations or financial position. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK A smaller reporting company is not required to provide the information required by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of November 30, 2014 and 2013; F-3 Statements of Operations for the periods ended November 30, 2014 and 2013 and the period from Inception (November 3, 2011) through November 30, 2014; F-4 Statement of Stockholders’ Equity (Deficit) from Inception (November 3, 2011) to November 30, 2014; F-5 Statements of Cash Flows for the periods ended November 30, 2014 and 2013 and the period from Inception (November 3, 2011) through November 30, 2014; F-6 Notes to Financial Statements 8 Table of Contents MASCOTA RESOURCES CORP. CONSOLIDATED FINANCIAL STATEMENTS November 30, 2014 and 2013 (Stated in US Dollars) 9 Table of Contents PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 1438 N. HIGHWAY 89 STE. 130 FARMINGTON, UTAH84025 (801) 447-9572FAX (801) 447-9578 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Mascota Resources Corp. Ogden Utah We have audited the accompanying balance sheet of Mascota Resources Corp. (the Company) as of November 30, 2014 and the related statements of operations, stockholders' equity (deficit) and cash flows for the year then ended.The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of November 30, 2014 and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming Mascota Resources Corp. will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred losses since its inception, has a working capital deficit and has not yet established profitable operations.These factors raise substantial doubt about the ability of the Company to continue as a going concern.Management’s plans in regards to these matters are also described in Note 2.These financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C. Farmington, Utah July 20, 2016 10 Table of Contents MASCOTA RESOURCES CORP. CONSOLIDATED BALANCE SHEETS November 30, November 30, (Restated, Unaudited) ASSETS Current Assets Cash $
